Appeal from a decision of the Workmen’s Compensation Board, filed June 5, 1970, which rescinded the Referee’s finding of no compensable accident, and found that on the credible evidence claimant’s activities on December 16, 1968 required more than normal exertion and caused her coronary artery disease which constituted an industrial accident. A finding of accident is not precluded because there is present an underlying arteriosclerotic heart condition. (Matter of Cavage v. Spaulding Fibre Co., 35 A D 2d 862.) The question of whether or not an activity constitutes strain greater than the ordinary wear and tear of life is an issue of fact for the board, as is also the resolution of conflicting medical testimony. Since there is substantial evidence supporting the board’s decision we should not disturb it. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.